Citation Nr: 0909102	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active military service from October 1990 to 
February 1993, including service in Southwest Asia during the 
first Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the case was subsequently 
transferred to the RO in Buffalo, New York.

The Board issued a decision in April 2007 denying service 
connection for PTSD.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which issued an Order in October 2008 
granting a joint motion of the parties to vacate the Board's 
decision and remand the case to the Board for further action.


REMAND

The Court's Order held the Veteran has submitted sufficient 
stressor details to require VA to submit a verification 
request to the United States Army and Joint Service Records 
Research Center (JSRRC).  See M21-1MR, Part IV, Subpart IV, 
Subpart ii, D.15.

Specifically, the Veteran stated he participated in combat 
during the liberation of Kuwait as a member of the 3rd 
Engineers, 24th Infantry Division, and the 5th Engineers, 
United States Army.  The period during which the alleged 
stressors occurred was February through April 1991.  The 
Veteran asserts in his substantive appeal that his unit 
followed close behind the units that conducted the actual 
fighting and that he was exposed to the sight of people dead 
and dying of horrible wounds.

On review of the file the Board notes the Veteran submitted a 
Social Security Administration (SSA) decision in December 
2004 granting him disability benefits for disorders including 
PTSD.  Where there is actual notice to VA that the appellant 
is receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting documentation relied upon.  Baker v. West, 11 Vet. 
App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  The 
originating agency should accordingly obtain and consider the 
Veteran's SSA disability file before returning the case to 
the Board.

Finally, the Board notes the notice letter provided to the 
Veteran in September 2002 did not inform him that he could 
submit lay "buddy statements" to support his account of 
specific stressors during military service.  The Veteran has 
also not been provided the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
regard to the disability-rating and effective-date elements 
of a claim for service connection.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran and his 
representative providing all required 
notice, to include notice with respect to 
the disability-rating and effective-date 
elements of the claim.  It should 
specifically advise him that he can 
submit "buddy statements" or other lay 
evidence supporting his exposure to 
traumatic incidents in service.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent records 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records not already of record and the 
Veteran's complete SSA disability file.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent medical 
records identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

4.  The RO should submit a request to 
JSRRC for verification of any and all 
stressors identified by the Veteran in 
sufficient detail to warrant research 
under the provisions of M21-1MR, Part IV, 
Subpart IV, Subpart ii, D.15.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




